Exhibit 10.42

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

This Fifth Amendment to Credit Agreement and Waiver (the “Amendment”) is made as
of November 19, 2008 among the undersigned, Smart Business Advisory and
Consulting, LLC a Delaware limited liability company (the “Borrower”), Smart
Business Holdings, Inc., a Delaware corporation (the “Parent”), Bank of Montreal
(“BMO”), individually and as Administrative Agent (BMO being referred to herein
in such capacity as the “Administrative Agent”), and the other Lenders currently
party to the Credit Agreement (together with BMO, collectively referred to
herein as the “Lenders”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Borrower, the Parent, the
Administrative Agent and the Lenders entered into a Credit Agreement dated as of
May 15, 2007 (as heretofore amended, the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

 

B.                                      The Borrower has requested that the
Lenders waive certain Events of Default that have occurred under the Credit
Agreement and amend certain provisions to the Credit Agreement and the Lenders
are willing to do so under the terms and conditions set forth in this Amendment.

 

C.                                      The Borrower acknowledges and agrees
that the principal amount of Loans and Letters of Credit as of November 18,
2008, is $45,322,150 ($44,437,500 in Term Loans, $0 in Revolving Loans, $0 in
Swing Loans, $0 in Letters of Credit and $884,650 in BMO Hedge Termination
Payment), and such amount (together with interest and fees thereon) is justly
and truly owing by the Borrower without defense, offset or counterclaim.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                                 WAIVER.

 

Section 1.01.                                The Borrower acknowledges the
Existing Defaults set forth on Schedule I (the “Existing Defaults”).

 

The Borrower has requested that the Lenders waive the Existing Defaults.
Accordingly, subject to the satisfaction of the conditions precedent set forth
in Section 8 below, the Administrative Agent and the Lenders hereby waive the
Existing Defaults.

 

Section 1.02.                                The Parent and the Borrower
acknowledge and agree that the foregoing waiver is limited to the matters
expressly set forth herein and the Parent and the Borrower remain obligated to
comply with all other terms and conditions of the Credit Agreement and the other
Loan Documents.  The Parent and the Borrower further acknowledge and agree that
the Lenders shall not be obligated in the future to waive any provision of the
Credit Agreement or the other Loan Documents as a result of having provided the
waiver contained herein.

 

--------------------------------------------------------------------------------


 

Section 1.03.                                The Borrower has requested that the
Lenders waive the requirement pursuant to Section 8.5(h) of the Credit Agreement
that the Borrower deliver a Compliance Certificate with respect to its fiscal
quarter ended September 30, 2008. Accordingly, subject to the satisfaction of
the conditions precedent set forth in Section 8 below, the Administrative Agent
and the Lenders hereby waive the requirement for the delivery of such Compliance
Certificate.

 

SECTION 2.                                                 TERMINATION OF
REVOLVING CREDIT COMMITMENTS.

 

Section 2.01. Effective as of the date hereof, the Revolving Credit Commitments
(including without limitation the L/C Sublimit and Swing Line Sublimit) shall be
terminated in their entirety, the Borrower shall not have the right to request
credit under the Revolving Credit and the Lenders shall not be obligated to
honor any such request for credit under the Revolving Credit.

 

SECTION 3.                                                 AMENDMENTS.

 

Subject to satisfaction of the conditions precedent set forth in Section 8
hereof, the Credit Agreement is hereby amended as follows:

 

Section 3.01.                                The defined terms “Base Rate” and
“Eurodollar Reserve Percentage” appearing in Section 1.4 of the Credit Agreement
are hereby amended in their entireties and as so amended shall be restated to
read as follows:

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.50%.  As used herein, the

 

2

--------------------------------------------------------------------------------


 

term “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurodollar Reserve Percentage.

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

Section 3.02.                                The table appearing in the defined
term “Applicable Margin” set forth in Section 5.1 of the Credit Agreement is
hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

LEVEL

 

TOTAL FUNDED
DEBT/EBITDA RATIO FOR
SUCH PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
TERM B CREDIT SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS
UNDER TERM B CREDIT
SHALL BE:

 

 

 

 

 

 

 

 

 

III

 

Greater than or equal to 4.00

 

4.00

%

5.50

%

 

 

 

 

 

 

 

 

II

 

Less than 4.00 to 1.0, but greater than or equal to 3.50 to 1.0

 

3.50

%

5.00

%

 

 

 

 

 

 

 

 

I

 

Less than 3.50 to 1.0

 

3.00

%

4.50

%

 

Section 3.03.                                Section 1.2 of the Credit Agreement
shall be amended in its entirety and as so amended shall be restated to read as
follows:

 

Section 1.2.  [Intentionally omitted]

 

3

--------------------------------------------------------------------------------


 

Section 3.04.                                Section 1.3 of the Credit Agreement
shall be amended in its entirety and as so amended shall be restated to read as
follows:

 

Section 1.3.  [Intentionally omitted]

 

Section 3.05.                                Section 1.8(a) of the Credit
Agreement is hereby amended by striking the reference to the date “May 15, 2013”
and substituting the date “March 31, 2011.”

 

Section 3.06.                                Section 1.8(b) of the Credit
Agreement is hereby amended in its entirety and as so amended shall be restated
to read as follows:

 

(b)                                 BMO Hedge Termination Payment.  The Borrower
shall make principal payments of the BMO Hedge Termination Payment in
installments on the last day of each March, June, September and December in each
year, commencing with the calendar quarter ending December 31, 2008, with the
amount of each such principal installment to equal $2,482, it being agreed that
a final payment consisting of all principal and interest not sooner paid on the
BMO Hedge Termination Payment shall be due and payable on March 31, 2011.

 

Section 3.07.                                The third sentence of each of
Sections 1.9(b)(i), (ii), (iii) and (iv) of the Credit Agreement shall be
amended in its entirety and as so amended shall be restated to read as follows:

 

The amount of each of such prepayment shall be applied ratably to the
outstanding Term B Loans and BMO Hedge Termination Payment based upon the
outstanding principal amounts thereof until paid in full.

 

Section 3.08.                                Section 1.9(b)(v) of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

(v)                                 [Intentionally omitted]

 

Section 3.09.                                Section 1.13 of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 1.13.  [Intentionally omitted]

 

Section 3.10.                                Section 1.15 of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 1.15.  [Intentionally omitted]

 

4

--------------------------------------------------------------------------------


 

Section 3.11.                                Section 2.1(a) of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

(a)                                  [Intentionally omitted]

 

Section 3.12.                                Section 2.1(b) of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

(b)                                 [Intentionally omitted]

 

Section 3.13.                                Section 5.1 of the Credit Agreement
is hereby amended by adding thereto a new defined term “BMO Hedge Termination
Payment” which reads as follows:

 

“BMO Hedge Termination Payment” means the Hedging Liability owing to Bank of
Montreal pursuant to that certain ISDA Master Agreement dated as of June 25,
2007, between the Borrower and Bank of Montreal, together with the Schedules
thereto of each date therewith.

 

Section 3.14.                                The following defined terms
appearing in Section 5.1 of the Credit Agreement are hereby amended in their
entireties and as so amended shall be restated to read as follows:

 

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such Test Period plus the sum of all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such Test Period,
(b) federal and state income tax expense for such Test Period, (c) depreciation
of fixed assets and amortization of intangible assets for such Test Period,
(d) non-cash expenses or charges (including without limitation non-cash
stock-based compensation expenses and non-cash impairment charges) incurred
during such Test Period, (e) all amounts paid to FTI Consulting, Inc. or other
agents engaged or retained by or on behalf of the Administrative Agent or the
Lenders during such Test Period, (f) without duplication, non-capitalized
expenses incurred during such period related to certain amendments to the Loan
Documents or related agreements in an aggregate amount not to exceed $500,000,
(g) non-recurring executive search, relocation, retention and severance expenses
incurred during such Test Period (to the extent incurred prior to December 31,
2009), (h) non-recurring employee severance, office closure or lease
acceleration expenses or charges incurred during such Test Period,
(i) non-recurring expenses incurred during such Test Period arising solely from
the closing and winding up of the Borrower’s London operations, and (j) other
pro forma adjustments

 

5

--------------------------------------------------------------------------------


 

for such Test Period proposed by the Borrower and reasonably acceptable to the
Required Lenders.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all payments
of principal made or to be made during such period with respect to Indebtedness
for Borrowed Money of the Borrower and its Subsidiaries, (b) Interest Expense
(other than amounts representing a write-down of capitalized debt costs arising
from the reduction of the aggregate Commitments contemplated by the Fifth
Amendment to this Agreement) for such period payable or paid in cash, (c) Tax
Distributions paid or payable in cash by the Borrower and its Subsidiaries
during such period, (d) payments permitted by Section 8.12(c) hereof made during
such period, (e) non-recurring executive search, relocation, retention and
severance expenses incurred during such period (to the extent incurred prior to
December 31, 2009) and (f) non-recurring cash expenses incurred during such Test
Period arising solely from the closing and winding up of the Borrower’s London
operations.

 

“Lenders” means and includes BMO Capital Markets Financing, Inc. and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof and including Bank of Montreal
with respect to the BMO Hedge Termination Payment.

 

“Loan” means any Term B Loan or the BMO Hedge Termination Payment, whether
outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of which
is a “type” of Loan hereunder.

 

Section 3.15.                                Section 5.1 of the Credit Agreement
is hereby amended by striking the defined terms “Cure Right” and “Permitted
Acquisition” appearing therein and all references to such terms in the Credit
Agreement or the other Loan Documents shall be deemed of no further force or
effect.

 

Section 3.16.                                Section 6.6 of the Credit Agreement
is hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

Section 6.6.                                No Material Adverse Change.  Since
October 31, 2008, or, if later, the date of the most recent audited financial
statements delivered pursuant to Section 8.5(b) hereof (whichever is later),
there has been no change in the condition (financial or otherwise) or business
prospects of the Parent, the Borrower or any Subsidiary except those occurring
in the ordinary course of business, none of which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

6

--------------------------------------------------------------------------------


 

Section 3.17.                                Clause (h) of Section 8.9 of the
Credit Agreement is hereby amended in its entirety and as so amended shall be
restated to read as follows:

 

(h)                                 [Intentionally Omitted];

 

Section 3.18.                                Clause (b) of Section 8.12 of the
Credit Agreement is hereby amended in its entirety and as so amended shall be
restated to read as follows:

 

(b)                                 [Intentionally Omitted];

 

Section 3.19.                                Section 8.16 of the Credit
Agreement is hereby amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 8.16.                         No Changes in Fiscal Year.  The fiscal
year of the Parent and its Subsidiaries ends on December 31 of each year; and
the Parent shall not, nor shall it permit any Subsidiary to, change its fiscal
year from its present basis.

 

Section 3.20.                                Section 8.21 of the Credit
Agreement is hereby amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 8.21.                         Domestic EBITDA.  The Borrower shall
maintain its business such that not less than 66-2/3% of the EBITDA of the
Borrower and its Subsidiaries in any 12 consecutive calendar month period
commencing with the 12 consecutive calendar month period ending December 31,
2009 is attributable to the Borrower and its Domestic Subsidiaries (excluding
any of their respective Foreign Subsidiaries).

 

Section 3.21.                                Section 8.22(a) of the Credit
Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

(a)                                  Total Funded Debt/EBITDA Ratio.  As of the
last day of each fiscal quarter of the Borrower ending during the relevant
period set forth below, the Borrower shall not permit the Total Funded
Debt/EBITDA Ratio to be greater than the corresponding ratio set forth opposite
such period below:

 

PERIOD(S) ENDING

 

TOTAL FUNDED
DEBT/EBITDA RATIO SHALL
NOT BE GREATER THAN:

 

 

 

12/31/09

 

8.00 to 1.0

 

 

 

3/31/10

 

7.80 to 1.0

 

 

 

6/30/10

 

7.70 to 1.0

 

 

 

9/30/10

 

7.60 to 1.0

 

 

 

12/31/10 and thereafter

 

7.50 to 1.0

 

7

--------------------------------------------------------------------------------


 

Section 3.22.                                Section 8.22(b) of the Credit
Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

(b)                               Fixed Charge Coverage Ratio.  As of the last
day of each fiscal quarter of the Borrower specified below, the Borrower shall
maintain a ratio of (i) EBITDA for the period set forth below (each, a
“Compliance Period”), less Capital Expenditures for such Compliance Period,
plus, to the extent such Compliance Period includes the fiscal quarter ended
December 31, 2008, the aggregate equity contribution (not to exceed $5,000,000)
made by the Sponsor to the Parent and contributed by the Parent to the Borrower
in connection with the Fifth Amendment to this Agreement, to (ii) Fixed Charges
for the Compliance Period set forth below of not less than the corresponding
ratio set forth opposite such Compliance Period below:

 

COMPLIANCE PERIOD ENDED

 

FIXED CHARGE COVERAGE RATIO
SHALL NOT BE GREATER THAN:

 

 

 

Fiscal Quarter Ended 12/31/08

 

1.1 to 1.0

 

 

 

Two Fiscal Quarters Ended 3/31/09

 

1.1 to 1.0

 

 

 

Three Fiscal Quarters Ended 6/30/09

 

1.1 to 1.0

 

 

 

Four Fiscal Quarters Ended 9/30/09

 

1.15 to 1.0

 

 

 

Four Fiscal Quarters Ended 12/31/09

 

1.15 to 1.0

 

 

 

Four Fiscal Quarters Ended 3/31/10 and thereafter

 

1.15 to 1.0

 

Section 3.23.                                Section 8.22(c) of the Credit
Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

Minimum EBITDA.  The Borrower shall at all times, maintain EBITDA as of the last
day of each fiscal quarter specified below, for the period specified below, in
an amount not less than the amount set forth opposite such period below:

 

8

--------------------------------------------------------------------------------


 

PERIOD

 

MINIMUM REQUIRED
AMOUNT

 

 

 

 

 

Fiscal Quarter Ended 12/31/08

 

$

(3,700,000

)

 

 

 

 

Two Fiscal Quarters Ended 3/31/09

 

$

(2,450,000

)

 

 

 

 

Three Fiscal Quarters Ended 6/30/09

 

$

(1,150,000

)

 

 

 

 

Four Fiscal Quarters Ended 9/30/09

 

$

150,000

 

 

 

 

 

Four Fiscal Quarters Ended 12/31/09

 

$

5,100,000

 

 

 

 

 

Four Fiscal Quarters Ended 3/31/10

 

$

5,100,000

 

 

 

 

 

Four Fiscal Quarters Ended 6/30/10

 

$

5,100,000

 

 

 

 

 

Four Fiscal Quarters Ended 9/30/10

 

$

5,100,000

 

 

 

 

 

Four Fiscal Quarters Ended 12/31/10 and thereafter

 

$

5,100,000

 

 

Section 3.24.                                Section 8.22(e) of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

(e)                                  Operating Leases.  The Borrower shall not,
nor shall it permit any Subsidiary to, acquire the use or possession of any
Property under a lease or similar arrangement, whether or not the Borrower or
any Subsidiary has the express or implied right to acquire title to or purchase
such Property, at any time if, after giving effect thereto, the aggregate amount
of rental expense (net of sublease income and excluding any accelerated rental
expenses resulting from the termination of a lease of similar arrangement and
otherwise as determined in accordance with GAAP) incurred by the Borrower and
its Subsidiaries under all such leases and similar arrangements during each
fiscal year of the Borrower specified below would exceed the amount specified
below for such fiscal year:

 

FISCAL YEAR ENDED

 

MAXIMUM RENTAL EXPENSE

 

 

 

 

 

12/31/08

 

$

5,750,000

 

 

 

 

 

12/31/09

 

$

5,750,000

 

 

 

 

 

12/31/10 and thereafter

 

$

6,500,000

 

 

9

--------------------------------------------------------------------------------


 

Capital Leases shall not be included in computing compliance with this
Section to the extent the Borrower’s and its Subsidiaries’ liability in respect
of the same is permitted by Section 8.7(b) hereof.

 

Section 3.25.                                Section 8.23 of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 8.23.  [Intentionally omitted]

 

Section 3.26.                                Section 8.24 of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:

 

Section 8.24.  [Intentionally omitted]

 

Section 3.27.                                Section 8 of the Credit Agreement
is hereby amended by adding the following subsection:

 

Section 8.25.  Provision of Cash Flow Forecasts.  On or prior to the 3rd day of
each calendar week, the Borrower shall deliver to the Administrative Agent and
the Lenders a thirteen (13) week cash flow forecast which shall include, but not
be limited to, reconciliation (except in the case of the first such cash flow
forecast provided pursuant to the terms hereof) to such thirteen (13) week cash
flow forecast previously delivered to the Administrative Agent and the Lenders
as specified by the Administrative Agent.

 

Section 3.28.                                Section 8 of the Credit Agreement
is hereby amended by adding the following subsection:

 

Section 8.26.                         London EBITDA.  Commencing with the fiscal
quarter of the Borrower ending December 31, 2008, the Borrower shall not permit
the sum for any fiscal quarter of the Borrower of (i) EBITDA attributable to the
Borrower’s London, England operations plus (ii) rental expense for the
Borrower’s London, England facility to be less than $0 for more than two
consecutive fiscal quarters of the Borrower.

 

Section 3.29.                                Section 9.6 of the Credit Agreement
is hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

Section 9.6.                                [Intentionally Omitted].

 

10

--------------------------------------------------------------------------------


 

SECTION 4.                                                 TERM LOAN/BMO HEDGE
TERMINATION PAYMENT AMORTIZATION

 

Pursuant to the terms of the Capital Contribution Agreement, the Sponsor
contributed $5,000,000 to the Borrower in the form of a capital contribution,
the proceeds (the “Capital Contribution Proceeds”) of which were delivered by
the Borrower to the Administrative Agent.  As set forth in the First Amendment
to Forbearance Agreement dated as of August 25, 2008, the Capital Contribution
Proceeds were deposited by the Administrative Agent into the Collateral Account
and continue to be held by the Administrative Agent as security for, and for
application by the Administrative Agent to the Obligations as directed by the
Required Lenders.

 

Upon the effectiveness of this Amendment as set forth in Section 7 below, the
parties hereto hereby acknowledge and agree that $3,987,500 of the Capital
Contribution Proceeds shall be withdrawn from the Collateral Account and applied
as and for a mandatory prepayment of the Obligations, such prepayment to be
applied to the Term B Loans (and not the BMO Hedge Termination Payment).

 

Notwithstanding anything contained in the Credit Agreement to the contrary, the
scheduled installment payments (the “Installment Payments”), other than the
final payment thereof due and owing on March 31, 2011, of the Term B Loans (and
not the BMO Hedge Termination Payment) required under the terms of Section 1.8
of the Credit Agreement, as amended hereby, shall be paid from the Capital
Contribution Proceeds remaining on deposit in the Collateral Account after
giving effect to the mandatory prepayment referred to in the immediately
preceding paragraph.  To the extent that proceeds on deposit in the Collateral
Account at any time are insufficient to satisfy any such Installment Payment
when due, the Borrower shall remain obligated to  make such Installment Payment
in full.

 

SECTION 5.                                                 ADDITIONAL
AGREEMENTS.

 

The Borrower further agrees that the Administrative Agent shall have the right
to re-engage on behalf of the Lenders FTI Consulting, Inc., to evaluate the
financial condition, operating performance, and business prospects of the
Borrower and its Subsidiaries and to perform such other information gathering or
evaluation acts as may be reasonably requested by the Administrative Agent or
the Required Lenders, and the reasonable costs and expenses of such financial
advisor shall be borne by the Borrower (provided that so long as no Event of
Default shall have occurred and be continuing, the Borrower shall not be
obligated to pay such costs and expenses in excess of $100,000 in any calendar
year) and constitute part of the Obligations.  The Borrower shall take
reasonable steps to make available to such financial advisor and its
representatives such information respecting the financial condition, operating
performance, and business prospects of the Borrower and its Subsidiaries as may
be reasonably requested by such financial advisor and shall make its officers,
employees, and requests its independent public accountants to be available with
reasonable prior notice to discuss such information with such financial advisor
and its representatives.

 

11

--------------------------------------------------------------------------------


 

SECTION 6.                                                 FEES.

 

Section 6.01.           Upfront Fee.  The Borrower shall pay to the
Administrative Agent, for the ratable distribution to each Lender (including
Bank of Montreal) which executes and delivers this Amendment, an upfront fee
equal to 1.00% of the aggregate principal amount of the Term Loan and the BMO
Hedge Termination Payment outstanding after application of the Prepayment Amount
pursuant to Section 4 above (the “Upfront Fee”).  The Upfront Fee shall be
payable in two installments: (i) 0.50% on the closing date of the Amendment and
(ii) 0.50% on March 31, 2011, or, if earlier, the date of repayment in full of
all Obligations.

 

Section 6.02.           Success Fee.  The Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a success fee
(herein, the “Success Fee”) equal to $1,000,000, which fee shall be due and
payable on the earlier to occur of (i) the final maturity date of the Term B
Loans and the BMO Hedge Termination Payment and (ii) the repayment in full of
all Obligations under the Credit Agreement; provided, however, that the Success
Fee shall be due and payable only to the extent that the Borrower’s EBITDA for
any four consecutive fiscal quarters of the Borrower ended on or prior to
March 31, 2011 is greater than or equal to $15,000,000.

 

SECTION 7.                                                 TERMINATION OF
CAPITAL CONTRIBUTION AGREEMENT

 

Effective as of the date hereof, the Capital Contribution Agreement shall be
terminated in its entirety and shall be of no further force and effect.

 

SECTION 8.                                                 CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

Section 8.01.           The Borrower, the Parent and the Required Lenders shall
have executed and delivered this Amendment.

 

Section 8.02.           The Borrower shall have paid to the Administrative Agent
that portion of the Upfront Fee set forth in Section 6 above which is due and
payable on the closing date of this Amendment.

 

Section 8.03.           Great Hill Equity Partners III, L.P. and its affiliates
shall have made an equity contribution to the Parent in the amount of $5,000,000
which shall be contributed by the Parent to the Borrower in the form of a cash
equity contribution, the proceeds of which shall be used by the Borrower for its
working capital needs.

 

Section 8.04.           Legal matters incident to the execution and delivery of
this Amendment shall otherwise be satisfactory to the Administrative Agent and
its counsel.

 

12

--------------------------------------------------------------------------------


 

Section 8.05.           After giving effect to this Amendment, no Event of
Default shall have occurred and be continuing as of the date of this Amendment
that would otherwise take effect.

 

SECTION 9.                                                 POST-CLOSING
COVENANT.

 

The Borrower shall within 30 days following the closing date of this Amendment,
deliver to the Administrative Agent a fully-executed deposit account control
agreement in favor of Administrative Agent on terms reasonably satisfactory to
Administrative Agent, including but not limited to that each such deposit
account control agreement shall provide that Borrower may direct transfers of
amounts in such account to Administrative Agent and that, upon the occurrence
and during the continuation of an Event of Default, no other party, including
Borrower, shall otherwise have control over such deposit account, with respect
to each deposit account set forth on Schedule III to this Amendment which is not
(i) subject to a currently effective deposit account control agreement or (ii)
exempt from any such requirement pursuant to the provisions of Section 4.2 of
the Credit Agreement.

 

SECTION 10.                                           REPRESENTATIONS.

 

In order to induce the Required Lenders to execute and deliver this Amendment,
the Borrower and the Parent, as applicable, hereby represent to the Required
Lenders that as of the date hereof, the representations and warranties set forth
in Section 6 of the Credit Agreement (as amended hereby) are and shall be and
remain true and correct in all material respects subject to the updated
disclosure with respect to Section 6.5 and 6.11 thereof attached as Schedule II
and, unless specifically waived herein, the Borrower is in compliance with all
of the terms and conditions of the Credit Agreement after giving effect to this
Amendment and no Event of Default has occurred and is continuing under the
Credit Agreement or shall result after giving effect to this Amendment.  The
Borrower and the Parent hereby represent that all deposit accounts of the
Borrower and Parent as of the date hereof are set forth on Schedule  III
attached hereto.

 

SECTION 11.         MISCELLANEOUS.

 

Section 11.01.        RELEASE.  FOR VALUE RECEIVED, INCLUDING WITHOUT
LIMITATION, THE AGREEMENTS OF THE LENDERS IN THIS AGREEMENT, THE BORROWER HEREBY
RELEASES THE ADMINISTRATIVE AGENT AND EACH LENDER, ITS CURRENT AND FORMER
SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS, CONSULTANTS,
AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF AND FROM ANY
AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE WHATSOEVER,
BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE BORROWER HAS OR EVER HAD
AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE WORLD TO THIS DATE,
INCLUDING, WITHOUT LIMITATION, THOSE ARISING OUT OF THE EXISTING FINANCING
ARRANGEMENTS BETWEEN THE BORROWER AND THE LENDERS, AND THE BORROWER FURTHER
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM,
SET-OFF, OR DEFENSE AGAINST THE RELEASED PARTIES, EACH OF WHICH THE BORROWER
HEREBY EXPRESSLY WAIVES.

 

13

--------------------------------------------------------------------------------


 

Section 11.02.        The Borrower and the Parent heretofore executed and
delivered the Collateral Documents.  The Borrower and the Parent hereby
acknowledge and agree that the Liens created and provided for by the Collateral
Documents continue to secure, among other things, the Obligations arising under
the Credit Agreement as amended hereby; and the Collateral Documents and the
rights and remedies of the Administrative Agent and Lenders thereunder, the
obligations of the Borrower and the Parent thereunder, and the Liens created and
provided for thereunder in each case remain in full force and effect and shall
not be affected, impaired or discharged hereby.  Nothing herein contained shall
in any manner affect or impair the priority of the liens and security interests
created and provided for by the Collateral Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment.

 

Section 11.03.        Except as specifically amended herein or waived hereby,
the Credit Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

Section 11.04.        This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  This Amendment shall be governed by the internal laws of the State
of Illinois.

 

Section 11.05.        The Borrower agrees to pay all reasonable documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the documents and transactions contemplated hereby, including the documented
reasonable fees and expenses of counsel for the Agent with respect to the
foregoing.

 

Section 11.06.        The Borrower agrees to indemnify the Lenders against all
losses, liabilities, claims, damages and expenses relating to or arising out of
the loan documents, the transactions contemplated hereby, or the Borrower’s use
of loan proceeds, including, without limitation, environmental problems, except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified.  Such indemnity shall include, without limitation,
reasonable documents out-of-pocket attorneys’ fees and settlement costs, as
further described in Section 13.15 (Costs and Expenses; Indemnification) of the
Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

“BORROWER”

 

 

 

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

 

 

 

 

By

 

Name

 

 

Title

 

 

 

 

“PARENT”

 

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By

 

Name

 

 

Title

 

 

15

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

 

 

BANK OF MONTREAL, as L/C Issuer, and as Administrative Agent

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender and as Swing Line Lender

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

MC FUNDING LTD.

 

 

 

By:

Monroe Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GARRISON FUNDING 2008-1 LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

16

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Advisor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BABSON MID-MARKET CLO LTD. 2007-II

 

 

 

By:

Babson Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KNIGHTSBRIDGE CLO 2008-1 LIMITED

 

 

 

By:

ACKB LLC, in its capacity as Manger

 

By:

A.C. Corporation, its sole member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

KNIGHTSBRIDGE CLO 2007-1 LIMITED

 

 

 

By:

ACKB LLC, in its capacity as Manger

 

By:

A.C. Corporation, its sole member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

 

SARGAS CLO I LTD.

 

 

 

By:

Sargas Asset Management, LLC, its

 

 

Portfolio Manager

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

CS CLO II LLC (F/K/A CS ADVISORS CLO II LTD.)

 

 

 

By:

CapitalSource CF II Inc.,

 

 

its Manager

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

CAPITALSOURCE COMMERCIAL LOAN COMPANY, LLC, 2007-3 (F/K/A CS ADVISORS CLO III
LTD.)

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

COLTS 2005-2 LTD, AS LENDER

 

 

 

By:

Structured Asset Investors, LLC

 

 

as Collateral Manager

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

18

--------------------------------------------------------------------------------


 

 

COLTS 2007-1 LTD, AS LENDER

 

 

 

By:

Structured Asset Investors, LLC

 

 

as Collateral Manager

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

19

--------------------------------------------------------------------------------

 


 

SCHEDULE I

 

EXISTING DEFAULTS

 

1.        Failure to comply with Section 8.5(b) of the Credit Agreement due to
the Parent’s failure to timely deliver its annual financial statements in
accordance with such section for the fiscal year ended December 31, 2007 and, as
a result of such failure, an Event of Default has occurred under
Section 9.1(b) of the Credit Agreement

 

2.        Failure to comply with Sections 8.5(g) and 8.9 of the Credit Agreement
due to the failure of the Parent or the Borrower to promptly deliver written
notice of (i) litigation related to the non-compete agreements of individuals
hired by the Borrower and the settlement thereof, pursuant to which the Borrower
paid approximately $1.5 million to settle the litigation or (ii) the occurrence
of the Existing Defaults and, as a result of such failures, an Event of Default
has occurred under Section 9.1(b) of the Credit Agreement

 

3.        Failure to comply with Section 8.7 of the Credit Agreement due to the
Parent’s payment of the following Parent Subordinated Notes and, as a result of
such payment, an Event of Default has occurred under Section 9.1(b) of the
Credit Agreement:

 

a.        the Parent Subordinated Notes for approximately $257,000 in the
aggregate held by five individuals.

 

4.        Failure to comply with Sections 8.10 and 1.9(b) of the Credit
Agreement due to the Borrower’s divesture of its Baltimore Private Client
practice for approximately $1.3 million and the Borrower’s failure to provide
timely notice thereof and to prepay the Obligations in the amount of the
proceeds thereof and, as a result of such purchase, an Event of Default has
occurred under Section 9.1(b) of the Credit Agreement

 

--------------------------------------------------------------------------------


 

5.        Failure to comply with Section 8.12 of the Credit Agreement due to the
consummation of the recapitalization of the Parent described on Exhibit A
immediately prior to the closing date of the Amendment and, as a result of such
purchase, an Event of Default has occurred under Section 9.1(b) of the Credit
Agreement

 

6.        Failure to comply with Section 8.12 of the Credit Agreement due to the
Parent’s purchase of its capital stock from the following holders thereof and,
as a result of such purchase, an Event of Default has occurred under
Section 9.1(b) of the Credit Agreement:

 

a.        SBAC, LLC (for $500,000) [capital stock of the Parent acquired by
SBAC, LLC (for administrative convenience, rather than by the Parent directly)
from departing Managing Directors]

 

b.        Three individuals (for less than $1,000 each).

 

7.        Failure to comply with Section 8.21 of the Credit Agreement due to the
Borrower’s failure to ensure that no less than 66 2/3% of the EBITDA of the
Borrower and its Subsidiaries in any 12 consecutive calendar month period was
attributable to the Borrower and its Domestic Subsidiaries and, as a result of
such non-compliance, an Event of Default has occurred under Section 9.1(b) of
the Credit Agreement

 

8.        Failure to comply with Sections 8.22(a), 8.22(b) and 8.22(c) of the
Credit Agreement as of December 31, 2007, March 31, 2008, June 30, 2008 and
September 30, 2008 and, as a result of such non-compliance, an Event of Default
has occurred under Section 9.1(b) of the Credit Agreement

 

9.        Failure to comply with Section 8.23 of the Credit Agreement due to the
failure of the Parent and the Borrower to cause the Parent, the Borrower and the
Borrower’s Subsidiaries to maintain the Administrative Agent (or one of its
Affiliates) as its depository bank and, as a result of such failure, an Event of
Default has occurred under Section 9.1(b) of the Credit Agreement

 

10.      Failure to comply with Section 7 of the First Amendment to Forbearance
Agreement dated as of August 25, 2008, due to the failure of the Parent to
convert its subordinated debt in the aggregate amount of $5,000,000 issued to
Great Hill Equity Partners III, LP and Great Hill Investors, LLC into capital
stock of the Parent by September 10, 2008 and, as a result of such failure, an
Event of Default has occurred under Section 9.1(b) of the Credit Agreement

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RECAPITALIZATION OF PARENT

 

In connection with the recapitalization of the Parent immediately prior to the
closing of the Amendment, the following transaction where consummated.

 

The Parent amended and restated its existing Certificate of Incorporation to
effectuate a 1,000-to-1 reverse stock split and create a class of Redeemable
Preferred Stock of the Parent (the “New Preferred Stock”) with a six percent
(6%) dividend.  Great Hill Partners III, L.P. and Great Hill Investors, LLC
(together, “Great Hill”) exchanged (i) the Series A Convertible Preferred Stock
of the Parent previously held by Great Hill, (ii) the $5,000,000 subordinated
promissory notes of the Parent and (iii) an additional $5,000,000 capital
contribution, for shares of New Preferred Stock and shares of Common Stock of
the Parent that together represent approximately 99.9% of the outstanding
capital stock of the Parent before the grant of any new stock options.  The
Parent’s existing option holders terminated all outstanding options held by such
option holders.  The Parent’s 2007 Stock Option and Grant Plan was amended to
increase the number shares of Common Stock available for grant from 1,850
(following the reverse stock split) to 333,554, representing approximately 28%
of the Parent’s Common Stock following the recapitalization.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

UPDATED DISCLOSURE

 

SCHEDULE 6.5

 

The Target’s Interim Statements were restated by the restated 2007 financial
statements previously delivered by the Borrower to the Administrative Agent and
the Lenders.

 

SCHEDULE 6.11

 

The Parent and the Borrower received in November 2008 notices from two former
service providers threatening litigation against the Parent and the Borrower for
alleged non-payment of severance.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

DEPOSIT ACCOUNTS

 

SMART Business Advisory and Consulting, LLC

 

Bryn Mawr Trust

 

Operating Account

SMART Business Advisory and Consulting, LLC

 

Bryn Mawr Trust

 

Flex Funding Account

SMART and Associates, LLP

 

Bryn Mawr Trust

 

Operating Account

SMART Business Advisory and Consulting, LLC

 

Wachovia

 

Operating Account

SMART Business Advisory and Consulting, LLC

 

Wachovia

 

Payroll Account

SMART UK

 

Wachovia

 

Operating Account

SMART UK

 

Wachovia

 

Operating Account

SMART Business Advisory and Consulting, LLC

 

Bank of Montreal

 

Operating Account

SMART Business Advisory and Consulting, LLC

 

Bank of Montreal

 

Payroll Account

SMART Business Advisory and Consulting, LLC

 

Bank of Montreal

 

Flex Funding Account

 

--------------------------------------------------------------------------------